Case 3:21-cv-00072-DJN-EWH Document 5 Filed 04/13/21 Page 1 of 2 PagelD# 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TIMOTHY M. ROBBINS,
Petitioner,

V. Civil No. 3:21¢v72 (DIN)
PAROLE BOARD,

Respondent.

MEMORANDUM OPINION

Petitioner, a Virginia inmate proceeding pro se, submitted a letter to the Court raising the
issue of his lack of counsel during his parole revocation hearing. (ECF No. 1.) Given the
content of this document, it is appropriate to give Petitioner the opportunity to pursue this action
as a petition for a writ of habeas corpus under 28 U.S.C. § 2254. See Rivenbark v. Virginia, 305
F. App’x 144, 145 (4th Cir, 2008) (finding that the district court should have construed the
petitioner’s “Petition for Writ of Mandamus” as a § 2254 petition and provided him with the
proper notice and opportunity to respond). Accordingly, by Memorandum Order entered on
March 4, 2021, the Court directed the Clerk to send Petitioner a form for proceeding under 28
ULS.C. § 2254. The Court explained that, if Petitioner wished to proceed under 28 U.S.C.
§ 2254, he must complete and return the form to the Court within twenty (20) days of the date of
entry thereof. (ECF No. 4.) The Court also noted that if Petitioner failed to take any action
within that time, the Court would dismiss the action without prejudice pursuant to Federal Rule

of Civil Procedure 41(b).
Case 3:21-cv-00072-DJN-EWH Document 5 Filed 04/13/21 Page 2 of 2 PagelD# 25

More than twenty (20) days have elapsed and Plaintiff has not completed and returned the
§ 2254 form or otherwise responded to the March 4, 2021 Memorandum Order. Accordingly,
the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

Petitioner. f/
isi__|J

David J. Novak at
United States District Judge
Richmond, Virginia
Dated: April 13, 2021
